DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 6, line 4, “a received signal” should be “the received signal” (see claim 6, line 1); and
in claim 7, line 2, it appears that “a received signal” should be “the received signal” (see claim 6, line 1 and 4).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the signal that is obtained after an error correction is performed” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim since claim 1 does not recite a signal that is error corrected.
Claim 5 recites the limitation “the error rate that is obtained after an error correction is performed” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the signal that is obtained after an error correction is performed” (see lines 23-24), not “the error rate that is obtained after an error correction is performed” as recited in claim 5, lines 5-6. Furthermore, neither claim 1 nor claim 5 recites that the error rate is error corrected.
Claim 6 recites the limitation “the signal that is obtained after an error correction is performed” in lines 25-26. There is insufficient antecedent basis for this limitation in the claim. Claim 6 does not recite a signal that is error corrected. Furthermore, it is unclear if “the signal that is obtained after an error correction is performed” on lines 25-26 is referring to the signal decoded by the decoder in claim 6, lines 4-5 since the “decoder” uses an error correction code to decode the received signal.
With regard to claim 7, it is unclear how the equalizer relates to the decoder (see “ an equalizer… on the input side of the decoder” on lines 3-4). For example, does the equalizer and decoder both receive/process the “received signal” (i.e. the equalizer and decoder are processing the “received signal” in parallel) or does the equalizer provide the equalized signal as an input to the decoder?
Claim 8 recites the limitation “the signal that is obtained after an error correction is performed” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim since claim 8 does not recite a signal that is error corrected.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633